Citation Nr: 1540895	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an apportionment greater than $94.00.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs

Veteran represented by:	Unrepresented


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) special apportionment decision of March 2008, which granted an apportionment of $94 per month for the Veteran's then-minor child, born in October 1993.  The apportionment was made effective in July 2007, and was stopped effective in October 2011, when he reached his 18th birthday.  Therefore, this decision is limited to a higher apportionment on behalf of the child during that period.  

A claim of entitlement to an apportionment of the Veteran's compensation was filed by the child, R, on his own behalf in November 2011.  In December 2011, he submitted a school attendance form, showing that he was in high school, with an expected graduation date in May 2012.  Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.667 (2015).  Moreover, the rate of compensation for a schoolchild over the age of 18 is higher than the rate for a younger child; effective November 1, 2011, the rate for a schoolchild was $248 per month.  The child R was granted Chapter 35 benefits effective in August 2012, but the award action noted that he had been off the Veteran's award since October 2011.  The matter of the child R's entitlement to an apportionment of the Veteran's compensation as a schoolchild for the period from October 2011 until his graduation from high school has apparently not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is not included in this decision, because R himself is the claimant, whereas his mother is the appellant in this case.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

In October 2012, the Veteran appointed DAV as his representative.  In March 2013, he revoked the power of attorney for DAV, and appointed the Oklahoma Department of Veterans Affairs (ODVA) as his representative.  However, due to a conflict of interest stemming from the prior appointment of ODVA as her representative by the appellant, and the Veteran's moving out of the state of Oklahoma, ODVA withdrew representation of the Veteran in November 2014.  The Veteran did not respond to a November 2014 letter notifying him of ODVA's withdrawal and his right to appoint a new representative.  Accordingly, he is unrepresented in this appeal.  

The appellant requested a Board videoconference hearing, which was scheduled to be held in September 2015.  The appellant failed to report for the hearing and, accordingly, her hearing request is considered to be withdrawn.


FINDINGS OF FACT

1.  The apportionment of $94 per month on behalf of the child reasonably discharged the Veteran's responsibility for support, for VA purposes. 

2.  Hardship has not been shown.




CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits in an amount higher than $94 per month were not met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014).  However, the VCAA does not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Because an apportionment decision involves deciding how existing benefits are to be paid, under Sims, the VCAA is not applicable to this claim.

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102 (2014).  This includes notice to both parties of the statement of the case and other notifications, as well as the content of the substantive appeal, under specified circumstances.  The file reflects that the parties received notice compliant with these requirements.  


Status of Child

In an April 2007 rating decision, the Veteran was granted a TDIU rating.  In addition, entitlement to Chapter 35 dependents' educational assistance (DEA) was established, effective in August 2005.  

The appellant filed a claim for an apportionment of the Veteran's VA compensation in June 2007.  Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.  Here, in a decision dated in March 2008, an apportionment of the Veteran's compensation in the amount of $94 per month on behalf of the minor child was granted, effective in July 2007.  This award continued until the child's 18th birthday in October 2011.  

The Veteran contests the apportionment, alleging that the child, R, is not his son.  He states that benefits should not be granted absent his acknowledgment of paternity.  Thus, as a threshold matter, the question of whether R is the Veteran's child must be addressed.  

The term "child" means an unmarried person who is a legitimate child, a legally adopted child, a stepchild who was a member of the Veteran's household at the time of death, or an illegitimate child of the Veteran; and is under the age of 18 years; or before reaching the age of 18 years became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57. 

The sufficiency of evidence of fatherhood will be determined in accordance with the facts in the individual case.  Proof of such relationship will consist of: (1)  An acknowledgment in writing signed by him; or (2)  Evidence that he has been identified as the child's father by a judicial decree ordering him to contribute to the child's support or for other purposes; or (3)  Any other secondary evidence which reasonably supports a finding of relationship, as determined by an official authorized to approve such findings.  38 C.F.R. § 3.210(b).  

The file contains a copy of a state birth certificate, concerning the birth of R to the appellant on October 2, 1993.  No father was identified, and the child had the appellant's last name.  Also received was an amended birth certificate, which changed the child R's last name from the appellant's maiden name to his current last name, and identified an individual with the same name as his as the father; the child R was identified as a "Jr."  The supporting evidence was noted to be affidavits from both parents.  

However, the appellant has submitted numerous state court-ordered child support orders dated after the birth certificates.  These were dated over a period of years, from 2004 to 2010, and identified the Veteran as having a support obligation as the non-custodial parent.  The earliest of these on file, dated in July 2004, reflects that the Veteran and the appellant were never married, that paternity was not admitted, but a paternity affidavit was signed, and gave a case number and city and county of a paternity order.  The state has accepted the Veteran as the father of R, notwithstanding the original and amended birth certificates, issued by the same state.  Thus, based on the state order for child support, VA accepted the Veteran as the father.  The Board agrees that sufficient proof of the Veteran's parentage has been received.  

In this regard, the Veteran has not denied the possibility that he is the natural father of R; he simply argues that VA has not proven his paternity to a sufficient degree.  Significantly, he has not submitted any evidence actually showing that he is not the father.  Although he states that the individual named in the amended birth certificate had a relationship with the appellant at the time of R's conception, and that R was known as that individual's son, he did not specifically deny having any sort of relationship with the appellant himself during the crucial time period.  Moreover, the Board finds the later child support orders to be more probative as to paternity than the amended birth certificate, especially since both were issued by the same state.  The Veteran has been in receipt of VA compensation at the 100 percent rate for approximately a decade now, and there is no evidence as to why he would have been financially unable to challenge the paternity on the basis of medical testing at some point.  In this regard, if he were found not to have been the father, it would presumably relieve him of the substantial arrearages in child support he owes.  Therefore, the Board finds that for VA compensation purposes, the Veteran's paternity of R is established by "evidence that he has been identified as the child's father by a judicial decree ordering him to contribute to the child's support."  38 C.F.R. § 3.210(b)(2).  

Apportionment

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse and children's support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  It is not necessary for the claimant to establish the existence of hardship in order to obtain a "general" apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

In an apportionment decision dated in March 2008, the appellant was granted an apportionment in the amount of the dependency allowance to which the Veteran was entitled for a dependent child, in the amount of $94 per month.  However, the appellant contends that this does not discharge the Veteran's responsibility for support, pointing out that he was ordered by a state Court to pay $265 per month in child support.  A state Court-ordered payment summary was received, showing an arrears in child support payments, and the Veteran has not stated that he has paid any support for the child.  The state-ordered amount of child support is not dispositive; VA must make its own determination as to this matter, and the VA, a federal agency, is not bound by a state court decision as to child support.  Here, the Board finds that the amount allocated by VA for a dependent child discharges the Veteran's responsibility for support in this case, for purposes of a general apportionment.   

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the Veteran or other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  

That regulation further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to dependents.  See, e.g., Vet.Reg.No.6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet.Reg.No.6(c), 4 (June 1934).  A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a). 

The appellant's reported income and expenses in November 2007 were interpreted as showing a positive monthly balance of about $300, but in April 2008, she stated that her income and expenses has changed, and her new report showed monthly expenses which were approximately $300 higher than monthly income.  No explanation for this change in circumstances was provided.  She also indicated that she could not afford to pay for surgery that her son needed, but did not provide any supporting information.  The Veteran also claims that hardship would result from an apportionment, but failed to supply any specific information.  In any event, the Board finds that as a whole, the appellant has failed to establish hardship, such as to warrant the grant of a special apportionment.  Further information from the Veteran is not necessary.  

Thus, the Board finds that the appellant is not entitled to a higher rate of apportionment of the Veteran's VA compensation.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Entitlement to an apportionment greater than $94.00 is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


